Citation Nr: 0702930	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  05-24 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a disability of the 
left hand, to include as secondary to service connected 
acromioclavicular separation, left shoulder.  

2.  Entitlement to service connection for a disability of the 
right shoulder, to include as secondary to service connected 
acromioclavicular separation, left shoulder.  

3.  Entitlement to service connection for a disability of the 
cervical spine, to include as secondary to service connected 
acromioclavicular separation, left shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to April 
1987.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

The veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge at the local RO in September 
2006.  A transcript of the hearing is associated with the 
claims file.  

In September 2006, the veteran submitted additional evidence 
(treatment notes from A.B. Baker Neurological Clinic) 
pertinent to his claims on appeal.  He included a waiver of 
initial RO review of the new evidence.  The evidence will 
therefore be considered in this decision.  38 C.F.R. § 
20.1304 (2006).  


FINDINGS OF FACT

1.  The competent and probative evidence does not show that 
the veteran has a disability of the left hand.

2.  A disability of the right shoulder did not have its onset 
during service, is not etiologically related to service, and 
was not caused or aggravated by service connected 
acromioclavicular separation of the left shoulder.  

3.  A disability of the cervical spine did not have its onset 
during service, is not etiologically related to service, and 
was not caused or aggravated by service connected 
acromioclavicular separation of the left shoulder.  


CONCLUSIONS OF LAW

1.  The criteria for service connection of a disability of 
the left hand have not been met.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

2.  The criteria for service connection of a disability of 
the right shoulder have not been met.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

3.  The criteria for service connection of a disability of 
the cervical spine have not been met.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must 
precede the initial unfavorable adjudication by the RO.  Id. 
at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by a pre-initial adjudication 
letter in July 2002.  This letter informed the veteran of the 
requirements to establish successful claims for service 
connection on a secondary basis, his and VA's respective 
duties in obtaining evidence, and asked him to submit 
evidence, which would include that in his possession, to the 
RO.  Additional notice letters were sent to the veteran in 
January and March 2006.  The March 2006 letter provided the 
veteran with VCAA notice as to assignment of disability 
ratings and effective dates.

Although the veteran was not provided notice of the evidence 
necessary to establish service connection on a direct basis, 
this procedural defect is cured by actual knowledge on the 
part of veteran, who is represented.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  Argument presented during the 
September 2006 hearing demonstrates that he has actual 
knowledge that entitlement to service connection for his 
claimed disabilities could be granted upon a showing that his 
disabilities had their onset during service and are related 
to service.  In this regard, the veteran testified as to how 
he believed his duties during service contributed to his 
claimed disabilities and his representative argued that his 
service medical records support a grant of service connection 
because they show treatment for a neck condition and reduced 
strength of the left hand.  Furthermore, the purpose of VCAA 
notice has not been frustrated because the veteran had the 
opportunity to present evidence and argument in support of 
his claim.  Id.  He availed himself of this opportunity by 
his testimony during the September 2006 hearing and the 
submission of evidence that same month.  That is, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Id. 

While the timing of VCAA notice regarding assignment of 
disability ratings and effective dates did not precede the 
initial adjudication, the veteran has not been prejudiced by 
this error.  As the Board is denying his claims, any 
questions regarding these downstream elements are rendered 
moot. 

Service medical records and records and reports from VA and 
non-VA health care providers have been obtained.  The veteran 
has not requested VA assistance in obtaining any other 
evidence and there is no indication that there is any 
outstanding evidence.  An appropriate VA examination was 
afforded the veteran in June 2005.  

The Board finds that VA has satisfied its duty to notify 
(each of the four content requirements) and the duty to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103; 38 C.F.R. §§ 3.159(b), 20.1102; Dingess v. Nicholson, 
19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  


Service connection

The veteran has primarily contended that his service 
connected disability of the left shoulder has either caused 
or aggravated a disability of his left hand, right shoulder 
and cervical spine.  During the September 2006 hearing, his 
representative argued that he had symptoms of left hand and 
cervical spine disabilities during service.  Therefore, the 
Board has considered his claims under both direct service 
connection and secondary service connection theories of 
entitlement.  Both theories of entitlement were considered by 
the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (2002); 38 C.F.R. § 3.303(a) 
(2006).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Service condition may also be granted, on a secondary basis, 
for a disability, which is proximately due to, or the result 
of an established service-connected disorder.  38 C.F.R. § 
3.310 (2006).  Similarly, any increase in severity of a non-
service connected disease or injury that is proximately due 
to or the result of a service connected disease or injury, 
and not due to the natural progress of the nonservice 
connected disease, will be service connected.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  In the latter instance, the 
non-service connected disease or injury is said to have been 
aggravated by the service connected disease or injury.  38 
C.F.R. § 3.310.  In cases of aggravation of a veteran's 
nonservice-connected disability by a service-connected 
disability, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  38 C.F.R. § 3.322 (2006).  
Additionally, the Board notes that 38 C.F.R. § 3.310, the 
regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  Since VA has been 
complying with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  


Left hand

As stated above, a threshold element for entitlement to 
service connection for a disability is that the veteran 
currently has the claimed disability.  After a careful review 
of the claims file, the Board finds no competent evidence 
that the veteran currently has a disability of the left hand.  
Indeed, all competent evidence shows that he does not 
currently have a disability of the left hand.

Service medical records, from almost 18 years prior to the 
veteran's claim, contain the only medical evidence of any 
problem with the veteran's left hand.  A July 1984 notation 
indicates that the veteran had reduced strength in his left 
hand.  This lone report of reduced strength, from many years 
prior to the veteran's current claim, is not evidence of a 
current disability.

The only post service medical evidence regarding the 
veteran's left hand is the June 2005 VA medical examination.  
Subjective symptoms reported by the veteran during this 
examination were that, twice a week, he has an achy pain in 
both hands in the mornings and later in the day.  Physical 
examination revealed no signs of synovitis, no edema and no 
deformity.  Hand color and temperature were normal.  Range of 
motion of his hands was within normal limits and without pain 
on motion.  There was no decrease in motion following 
repetitive motion, or for any other reason.  X-rays of the 
left hand were normal.  The veteran had normal bulk, tone, 
and strength in both upper extremities, including grip 
strength.  An assessment/diagnosis of bilateral hand 
arthralgia was provided.  

Thus, current evidence of a left hand disability is limited 
to the veteran's reports of, and the resulting assessment of 
pain in both hands.  See Dorland's Illustrated Medical 
Dictionary 149 (30th ed. 2003) (defining "arthralgia" as 
pain in a joint).  The record is absent for any evidence of 
an underlying pathology for the reported left hand pain.  
Without a pathology to which his reported hand pain can be 
attributed, there is no basis to find a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The veteran's hand 
pain is not, standing alone, a current disability.  

As discussed above, entitlement to service connection for 
disease or injury, regardless of whether under a direct or 
secondary theory of entitlement, is limited to cases in which 
such active service injury or disease has resulted in a 
disability.  Hence, in the absence of proof of a present 
disability (and, if so, of a nexus between that disability 
and service), there can be no valid claim for service 
connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
veteran's claim for service connection for a left hand 
disability, must be denied because the first essential 
criterion for the grant of service connection, competent 
evidence of the disability for which service connection is 
sought, has not been met. 


Cervical Spine and Right Shoulder

Service medical records contain a single October 1981 
notation that the veteran had complained of acute neck pain.  
He was found to have supraspinatus muscles in spasm and the 
clinician specifically stated that there was no spinal 
involvement.  November 1981 and January 1983 Reports of 
Medical Examination indicate that the veteran's spine was 
normal.  Service medical records are absent for any 
complaints or treatment for the veteran's right shoulder.  

March 2004 marks the first post-service evidence of a 
cervical spine disorder.  A diagnostic report of a magnetic 
resonance image (MRI) dated in this month, from CDI St. Louis 
Park, indicated multilevel degenerative spondylosis, with 
mild compression of the right side of the spinal cord at C3-
4, a left posterolateral C6-7 herniation, and a midline C4-5 
disc herniation.  An April 2004 neurological consultation 
report, from A.B. Baker Neurological Clinic, provided an 
impression of "cervical back pain secondary to strain, rule 
out herniated disc, post work injury."  Included in this 
report was a history provided by the veteran.  According to 
this history, while working as a locomotive engineer in March 
2003, the veteran noticed that his seat on the job was broken 
and had to brace himself for an eight to ten hour trip.  
After this trip he had neck pain, stiffness, and intermittent 
bilateral diffuse numbness.  This report also states that the 
veteran indicated that he experienced cervical neck pain in 
December 2003, after pulling on a door at work.  

A January 2002 VA x-ray of the veteran's right shoulder was 
negative.  The first evidence of any disorder of his right 
shoulder is found in a March 2004 report of an MRI from the 
Minnesota Diagnostic Center.  The stated impression was 
supraspinatus and infraspinatus teninosis or mild partial 
intrasubstance tearing, anterior labral tear, 
acromioclavicular arthropathy, and Type I acromial 
morphology.  The April 2004 neurological consultation report, 
referred to above, stated that the veteran had pain and 
reduced range of motion in both shoulders.  This report also 
indicates that the veteran had experienced right shoulder 
pain since the eight to ten hour work related trip, also 
described above.  

In June 2005 the veteran was afforded a VA examination of his 
shoulder and cervical spine.  An April 2005 request for this 
examination shows that the veteran's claims file was provided 
for review by the examiner.  The examiner's impression after 
examination, which included x-rays, was arthralgia of the 
right shoulder, degenerative disc disease of the cervical 
spine, and neck pain.  

This examiner opined that the veteran's conditions of the 
neck and right shoulder were not secondary to or aggravated 
by his service connected disability of the left shoulder.  
Significantly, this physician stated that the it was as 
likely as not that these conditions are due to the veteran's 
physical job with the railroad.  She provided a rationale for 
this opinion based, not only on physical examination and 
diagnostic tests, but also on a history provided by the 
veteran.  In this regard she indicated that his neck and 
right shoulder conditions were related to, as reported by the 
veteran, the severe vibration of the locomotive, and faulty 
equipment "throwing me around."  

The Board is aware that the examiner did not specifically 
address whether the veteran's right shoulder and cervical 
spine conditions had their onset during service.  However, 
her medical opinion precludes any finding that his claimed 
disabilities had their onset during service, as she has 
attributed such to events occurring after separation from 
service.  

The Board acknowledges the veteran's and his representative's 
statements that his current cervical spine and right shoulder 
conditions either had their onset during service or are the 
result of his service connected left shoulder disability.  
However, as laypersons their statements are not competent 
evidence of the etiology of these conditions.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

Because all the competent evidence of record shows that the 
veteran's cervical spine and right shoulder conditions did 
not have there onset during service, and are not 
etiologically related to his service, including his service 
connected disability of the left shoulder, his claims must be 
denied.


Conclusion

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) 
(2002);  38 C.F.R. § 3.102 (2006).  

	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for a disability of the 
left hand, to include as secondary to service connected 
acromioclavicular separation, left shoulder, is denied.  

Entitlement to service connection for a disability of the 
right shoulder, to include as secondary to service connected 
acromioclavicular separation, left shoulder, is denied.  

Entitlement to service connection for a disability of the 
cervical spine, to include as secondary to service connected 
acromioclavicular separation, left shoulder, is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


